Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant's response of 12/03/2020 has been entered.  The examiner will address applicant's remarks at the end of this office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, applicant recites that the transaction system setup unit sets the bid cost and number of bidders according to the transaction method.  However, claim 1 also recites that the transaction server adjusts the bid costs and number of bidders according to the transaction method for the sale of the real estate.  It is not clear what the two limitations are reciting.  What is the difference between setting up the bid cost and number of bidders based on the transaction method versus adjusting the bid cost and number of bidders based on the transaction method?  Are these two limitations 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system and a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of conducting a real estate sales transaction using either a lottery system or an auction system, where a successful bidder is selected.  This is considered to be a fundamental economic practice and/or a commercial interaction in the form of a sales activity.  
Using claim 1 as a representative example that is applicable to claim 6, the abstract idea is defined by the elements of:
setting up a transaction method for real estate which is to be registered for sale in order to sell the real estate; 
setting the bid cost and number of bidders for the sale of the real estate according to the transaction method which was set up; 
receiving the bid cost for the real estate from a plurality of bidders, and receiving bid information related to the transaction of the real estate; 
according to the transaction method of the real estate, analyzing a first information 10 group including at least one from among the bid information, the bid cost, and the number of bidders, and 
determining whether to conduct a transaction on the real estate; 
selecting a bidder according to the determined results from among the plurality of bidders when the transaction is conducted on the real estate; and 
processing the sale for the selected bidder and refunding a certain percentage to unsuccessful bidders
adjusts the bid costs and the number of bidders for the sale of the real estate according the transaction method set for the real estate, 
wherein the transaction method for the real estate includes at least two transaction methods, and the transaction method is changed to another method for the real estate when the transaction is determined not to be conducted on the real estate, and 
the operating method further includes a step of analyzing a second information group including at least one of the bid information, the2Patent Application No. 15/770,184 Docket No. A44019PUbid cost, and the number of bidders according to the changed method and re-determining whether to conduct the transaction on the real estate

The above limitations are reciting a process by which a real estate property can be sold.  As is stated in the specification in paragraph 001, the invention is described as being a technique for the sale of real estate at a reasonable price.  The independent claims recite the use of a lottery system where individuals pay a fee to participate and where a winner is randomly chosen (bid costs, number of bidders for sale of the real estate, selecting a bidder, etc.).  This is essentially a game of chance being played for the sale of real estate and amounts to gambling for the purchase of real estate.  The lottery can be equated to a raffle in this sense.  This represents a certain method of organizing human activities type of abstract idea per the 2019 PEG.  This is a fundamental economic practice and/or a commercial interaction in the form of a sales activity.  
For claim 1, the additional elements of the claim are the electronic transaction server that includes a number of different “units” that are claimed as executing the steps that define the abstract idea (transaction system setup unit, bid registration management unit, transaction conduct determination unit, successful bidder selection unit, transaction/refund processing unit).  This is claiming the use of a server with units (software modules, programming routines) to perform the claimed functions.  For claim 6, the additional elements claimed are the electronic transaction server and the recitation to the various “units” that are claimed in a similar manner to that addressed for claim 1.  
For claims 1, 6, the judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of a server and the claimed “units” (software programming, modules), are simply being used as a tool to execute the steps that define the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using a generically recited server with the claimed units, to perform steps that define the abstract idea.  This does not amount to more than a mere instruction to implement the abstract idea on a computer/server that is generic in nature and that has programming to allow for the claimed functions to occur.  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.
For step 2B, claims 1 and 6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computing device (the claimed server) to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step server and the various “units”, the remainder of claims 1 and 6 are reciting the abstract idea of how to go about and conduct a transaction for the sale of real estate.  The server and units of the claim are merely being used as a tool to implement the abstract idea and do not result in significantly more at step 2B.
	For claim 3, the claim is found to be reciting a further embellishment of the same abstract idea found in claim 1.  The claim recites:
wherein the real estate transaction method includes a lottery method that selects a successful bidder by randomly extracting any one 32 bidder from among bidders which have paid the bid cost, a first auction method that selects a successful bidder from auction prices presented by a defined number of bidders, and a second auction method that selects a successful bidder from auction prices presented by a non-defined number of bidders

This is reciting the abstract idea noted by the examiner.  The use of a lottery or an auction for the sale of real estate is considered to be part of the abstract idea.  The system setup unit has been treated in the same manner as was addressed for claim 1, relying upon the discussed rationale from MPEP 2106.05(f).
For claims 4, 5, the claims are reciting a further embellishment of the same abstract idea of claim 1.  Determining whether or not to conduct the real estate sale based on comparing the numbers of bidders with a threshold for a lottery or an auction and comparing a result of calculating the bid cost and auction price with a second threshold is part of the abstract idea of the claims.  The same is found for the claimed summing of the bid costs from the bidders, etc., and the claimed manner of refunding a percentage of the bid costs except the selling price to unsuccessful bidders as is recited in claim 5.  The claimed units have been treated in the same manner as was addressed 
Therefore claims 1, 3-6, are directed to an abstract idea without significantly more.   
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 6, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Raffles: Real Estate’s Latest Game of Chance” (Steven Kurutz, herein referred to as Kurutz) in view of “Losers Raffle Ticket” from the Boys and Girls Club from 2009, in view of NPL article “Want to Conduct a House Raffle” (Glink).
For claims 1, 6, Kurutz discloses a system and method for selling real estate using a raffle.  Kurutz discloses that raffles can be used to sell real estate.  Example is made to a home seller attempting to sell 31,500 tickets (bids) at $50 dollars each (bid), see page 3.  Example is made to an owner of a farmhouse (Ms. Crawford) who used a raffle to sell the farmhouse.  Also disclosed is having a maximum number of tickets that one is going to sell as well as having a minimum number of tickets that one will sell before having to refund money and not conduct the sale (see page 4 for the farmhouse example of Ms. Crawford).  The farmhouse example teaches that the minimum tickets the claimed setting up of a transaction system.  Claim 3 recites that the transaction system includes a lottery system so the lottery (raffle) system of Kurutz satisfies the claimed transaction system of claim 1.  The NPL reference teaches that the bid cost (raffle ticket cost) and number of bidders is determined, which is the cost of a raffle ticket and the number of tickets to be sold (minimum or maximum).  The claimed receiving of the bid cost is satisfied by people buying the raffle tickets, as was disclosed for Bruce Anderson who sold tickets and made $214,000 profit over the price of the farmhouse that was being sold.  Receiving bid information is satisfied by receiving ticket purchases and/or numbers of tickets sold and/or total amount sold.  Kurutz discloses that it is determined whether or not to conduct the raffle by looking at how many tickets (called bids in the claim) have been sold.  Kurutz discloses that if the minimum number of tickets was not sold, the raffle money would be refunded and the raffle canceled (determined to not conduct the sale of real estate).  This satisfies the claimed analyzing step using the number of bidders (raffle entries).  As is disclosed in the reference for Bruce Anderson, the farmhouse was sold by a raffle and that requires that a bidder was selected as claimed, namely the winner of the raffle was chosen.  The sale of the real estate was processed as claimed because the article indicates the real estate was sold.
	Not disclosed by the Kurutz NPL article is that a certain percentage is refunded to unsuccessful bidders.  The claimed percentage is broadly recited as being a percentage without specifying what the percentage is of.  Also not disclosed is the 
With respect to the refunding of a percentage limitation, the examiner does note that Kurutz does disclose on page 3 that one raffle for a home included a 2nd prize of $10,000.  This teaches the refunding of money to a losing bidder for the main prize but does not teach a plurality of bidders as receiving a refund.  The Boys and Girls Club NPL document that discloses having a loser’s raffle.  Disclosed is that 400 tickets will be sold and that the last ticket drawn is the winner of the raffle where every 10th or 50th ticket drawn also wins money ($50), which is inherently going to be a percentage of the total monies raised.  A $50 refund is also noted as being 50% of the bid cost of $100.  This reference teaches to one of ordinary skill in the art that it is known in the art of raffles to refund money to unsuccessful participants of a raffle, hence the name “Losers Raffle”.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the real estate raffle system disclosed by Kurutz with the further ability to allow a homeowner to refund money to more than one unsuccessful bidders so that losers in the raffle will also be wining money, as is taught by the Boys and Girls Club raffle from 2009.  This would yield a predictable result of enticing people to participate because they know that even if they do not win the grand prize of a new house, they can still win money for a 2nd prize or even for being a 50th ticket drawn.  The 
With respect to the use of two transaction methods and changing to another method when it is determined to not conduct the transaction, the NPL article “Want to Conduct a House Raffle” discloses the concept of using a raffle to sell a house, similar to Kurutz.  Disclosed is that another option a seller can consider if the raffle does not work out is to use an auction.  The article discusses how home raffles are somewhat risky and may be illegal in certain states of the USA so it teaches that an auction is another transaction system that can be used to sell the home.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for a homeowner who wanted to do a raffle and could not sell enough tickets (based on the determination of Kurutz of whether or not to hold the raffle) to switch gears (metaphorically) and decide to use an auction instead of a raffle  In the event the raffle of the real estate cannot be conducted because not enough bids have been received (the claimed number of bidders via the number of tickets sold), one of ordinary skill in the art who wants to sell their property would be motivated to employ another way to sell the house from the known choices available to one of ordinary skill in the art, which includes auctions.  This much was disclosed by Kurutz when the Crawford couple tried a first transaction method (regular listing on the market) before trying a raffle.  With respect to the claimed determining whether to conduct the transaction by analyzing a second information group, this would have been obvious to one of ordinary skill in the art.  It would have been obvious to determine whether or not to conduct the transaction as claimed based on the bid information as claimed, such as bid information as claimed, such as highest bid and even the number of bidders participating all affect the decision of whether or not to conclude the sale of the auction.  If a reserve is not met, the sale of the item does not occur.  If one changes transaction systems and tries to use an auction after failing at a raffle, and does not get a single bid at auction or the reserve is not met, then it would have been obvious to determine to not conduct the transaction using an auction because nobody bid on the property and/or the reserve is not met.  
With respect to the claimed use of a server that has various “units” used to perform the claimed steps, the examiner notes that Kurutz teaches on page 7 that sellers are known to use websites to advertise and accept online orders for the sale of a home being conducted by a raffle.  Also disclosed is that there are commercial websites that act as clearinghouses for home sales by raffles.  The use of websites and the Internet requires computers/servers.  While not disclosed expressly by Kurutz, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a server that is used to automate the steps taken by people manually to perform the raffle.  Mere automation of an activity recognized as being performed manually by people is generally held to be obvious absent an unexpected result (In re Venner) or recitation to a new manner of obtaining the automation.  Kurutz teaches that it is known in the art to use computers and the Internet to conduct a raffle for a home so having a server perform steps relates to the raffle is considered to be obvious to one of ordinary skill in the art.
summing of bid costs is the act of looking at the amount raised for the raffle to determine whether or not they are enough to conduct the transaction, as addressed for claim 1.  If the money from the bids is not sufficient to cover the selling price, then the sale does not occur, as was addressed for claim 1.  If the bids are higher than the selling price (sold enough tickets to make enough money to exceed the asking price for the real estate) then the sale of the real estate is processed and, refunds will be made according to the loser’s raffle as claim 1 addresses.  

Claims 3, 4, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Raffles: Real Estate’s Latest Game of Chance” (Steven Kurutz, herein referred to as Kurutz) in view of “Losers Raffle Ticket” from the Boys and Girls Club from 2009, in view of NPL article “Want to Conduct a House Raffle” (Glink) and further in view of Taylor et al. (20060074780).
For claim 3, Kurutz discloses the invention substantially as claimed and the applicant is referred to what has been addressed for claim 1 in this regard.  The claimed lottery is satisfied by the raffle of Kurutz.  The terms raffle and lottery are synonyms of each other and the applicant’s use of the term lottery in the claims is broadly reciting what is known in the art as being a raffle.  This is consistent with the specification disclosing a raffle.
Not disclosed is that the transaction system includes an auction system that includes a first and second auction system.  The first auction system selects from a defined number of bidders and the second auction system selects from non-defined number of bidders.  This is interpreted as being a limit in the number of bidders in the 1st nd auction system.  This interpretation is consistent with the guidance given in the specification regarding “defined” or non-defined numbers of bidders (limited or not limited).
Taylor discloses a system and method to conduct a transaction via an auction where two auction formats can be used.   A first format allows for bidders to be pre-screened and limited in numbers, whereas a 2nd auction system is disclosed as being open to all potential bidders.  Taylor teaches limiting the bidders to only those chosen by the seller and another embodiment where there is no limit on who can bid and consequently no limit on the numbers of bidders.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the seller of Kurutz, who has decided to use an auction, with the ability to select bidders in advance and thereby limit the numbers of bidders in the auction or to have no limit and open the auction to any potential bidder who wants to participate.  This would have been obvious to one of ordinary skill in the art because it yields predictable results.  In auctions, it is well known in the art to be able to limit the numbers of bidders if one wants to.  This the nothing more than using a well-known type of auction format where one can either limit the numbers of bidders or not limit the numbers of bidders depending on the choice of the seller or the auctioneer.  What is claimed is well known in the art of auctions and would have been obvious to one of ordinary skill in the art.
For claim 4, as was addressed for claim 3, the determination of whether or not to conduct the transaction is based on comparing bidders to a threshold, which is the minimum number of tickets that needs to be sold to be able to conduct the raffle.  The .

Response to arguments
The 112 rejections have been overcome and are withdrawn in view of the amendments to the claims that moots the issues.
	The traversal of the 101 rejection is not persuasive.  The applicant argues that the claims recite the detailed constitution of the electronic transaction server for the claimed real estate transaction system and method.  Applicant argues that each operation is claimed as being performed by a certain element (the claimed units) that is part of the transaction server.  Applicant argues that this means that no abstract idea is claimed.  This is not persuasive because at step 2A the claims are still found to be reciting an abstract idea in the form of conducting a real estate sales transaction using either a lottery system or an auction system where a successful bidder is selected, etc..  units of the electronic transaction server are reciting nothing more than modules or programming of the server and amount to a mere instruction for one to practice the invention using a server with units (modules, programming routines, software programming).  This does not provide for integration at the 2nd prong or significantly more at step 2B.  
	Applicant argues that the claims do not correspond to an application of computing or an algorithm because the claims are directed to processing the sale for the selected bidder and refunding a certain percentage to unsuccessful bidders and changing transaction systems (methods) when it is determined to not conduct the transaction for the real estate by analyzing the bid information, bid cost, number of bidders, and re-determining whether to conduct the transaction.  Applicant argues that these elements amount to significantly more.  This is not persuasive because the argued limitations are what serve to define the abstract idea of the claims in the first place, and are not additional elements.  The applicant argues “significantly more” at step 2B but has not addressed the 2nd prong so the examiner assumes the same argument would apply to the 2nd prong as well.  Regardless, the claimed transaction server and the claimed units that are part of the server are taken as instructions for one to practice the invention using a computer/server, see MPEP 2106.05(f).  This does not provide for significantly more at step 2B.  The traversal is not persuasive and the rejection is being maintained.
	The traversal of the prior art rejection is not persuasive.  The arguments are considered to be moot based on the new grounds of rejection that has been applied to the claims based on the amendments.  

Applicant argues that the differences between the claimed invention and the prior art can be found in figures 8 and 9 of the specification that shows the claimed “units” and the associated functions they are performing.  Applicant argues that one of ordinary skill in the art would not find the invention obvious.  This is not persuasive because the claimed use of the transaction server is considered to be obvious as set forth in the rejection of record.  Kurutz teaches on page 7 that sellers are known to use websites to advertise and accept online orders for the sale of a home being conducted by a raffle.  Also disclosed is that there are commercial websites that act as clearinghouses for home sales by raffles.  The use of websites and the Internet requires computers/servers.  While not disclosed expressly by Kurutz as far as using a computer to decide on whether or not to conduct a sale of real estate, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a server that is used to automate the steps taken by people manually to perform the raffle.  This was interpreted to be the mere automation of steps taken manually and citation was made to In re Venner.  The allegation that the prior art does not teach or suggest what is claimed is not persuasive.
	Applicant alleges that the applied prior art does not have a server that sets a bid cost or number of bidders for the real estate sale based on the transaction method.  
	Applicant argues the use of the server to receive information on whether or not to conduct the real estate sale and changing to another transaction method.  Applicant argues that the applied prior art does not teach what is claimed with what amounts to a general allegation.  This is not persuasive.  The claimed steps and use of a server has been addressed in the rejection of record to which applicant is referred.
	Applicant argues that the bid number is being extracted by a 64 to 256 BIT algorithm or arrow shooting method thorough a live broadcast at a specific time thereby providing higher reliability than existing gambling methods.  This is not persuasive because what has been argued has not been claimed.  The argument is not commensurate with the scope of the claims.  
	Applicant argues that the prior art does not teach the unit that re-determines whether or not to conduct the transaction as claimed.  The argument continues by alleging that the combined prior art does not teach what is claimed.  This is not persuasive.  This is not addressing the prior art for what it has been relied upon and is not addressing the rejection itself.  Simply alleging that all of the prior art does not disclose the claimed transaction server that performs the claimed functions is not a persuasive approach to traversing the prior art rejection.
	Applicant argues that one of ordinary skill in the art would not be motivated to combine the prior art and that there are no grounds for demonstrating that the invention 
No other arguments have been presented for patentability.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/Primary Examiner, Art Unit 3687